IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA

Vv. Criminal No. 3:18cr34

TERRAIL LAMONT JENNINGS

MEMORANDUM OPINION

This matter is before the Court on the Letter Motion for
Compassionate Release filed pro se by Terrail Lamont Jennings (ECF
No. 70), and the MEMORANDUM OF LAW IN SUPPORT OF MOTION TO WITHDRAW
(ECF No. 79). Having considered the Letter Motion (ECF No. 70),
the memorandum of counsel (ECF No. 79), the UNITED STATES’ RESPONSE
TO DEFENDANT’S PRO SE MOTION FOR COMPASSIONATE RELEASE AND DEFENSE
COUNSEL’S MOTION TO WITHDRAW (ECF No. 82), the Presentence Report
(ECF No. 72), the STATUS REPORT REGARDING COVID-19 VACCINATION
(ECF No. 88), and the file, the Letter Motion for Compassionate

Release (ECF No. 70) will be denied.

BACKGROUND
Over the period of December 11-17, 2017, Jennings committed
three robberies and an attempted robbery of small business
establishments located in the Richmond, Virginia area. Jennings

used a pistol in each robbery. On August 29, 2018, by way of a
Plea Agreement, Jennings entered a plea of guilty to Count One of
an Indictment charging him with interference with commerce by
robbery in violation of 18 U.S.C. § 1951. The total offense level
for guideline purposes was 29 and the Criminal History Category
was V in accord with the allocation of criminal history points;
but, because Jennings qualified as a career offender the Criminal
History Category was VI. And, indeed, even before the robberies,
Jennings’ criminal history was quite serious, including drug
distribution and firearm offenses as well as an assault. The
guidelines provided for a confinement term of 151 to 188 months
and up to three years of supervised release.

Jennings was sentenced to the minimum term, 151 months, and
three years of supervised release. His projected release date is
October 6, 2028. He is serving his sentence at Allenwood USP
which houses 608 inmates.

The defendant, who suffers from asthma, filed a pro se request
for compassionate release based upon the general existence of
COVID-19, an assertedly plausible release plan, the general
apprehension of contracting COVID-19 because he allegedly has a
weakened immune system (ECF No. 70). The Court appointed the

Federal Public Defender (“FPD”) to represent Jennings.1 The FPD

 

1 Jennings requested compassionate release from the Warden and the
Warden denied the request in a timely fashion and Jennings appealed
filed DEFENDANT’S MOTION TO WITHDRAW AS ATTORNEY AND APPOINT NEW
COUNSEL FOR PURPOSES OF COMPASSIONATE RELEASE MOTION {ECF No. 73)
because Jennings has filed a petition under 28 U.S.C. § 2255
against the Office of the FPD. That motion to withdraw was granted
and counsel from the Criminal Justice Act (“CJA”) panel was
appointed. CJA counsel reviewed the case and filed, on October
27, 2020, a MOTION TO WITHDRAW (ECF No. 78) along with an Anders
brief (ECF No. 79).? On February 26, 2021, that Motion to Withdraw

was granted so now Jennings is proceeding pro se.

DISCUSSION
The applicable statute, 18 U.S.C. § 3582(c) (1) (A), provides,
in pertinent part, that, upon appropriate motion, the Court “may
reduce the term of imprisonment. . . if it finds that
‘extraordinary and compelling reasons’ warrant such a reduction.”
It is settled that the burden is on the defendant to prove that
extraordinary and compelling reasons exist for compassionate

release under § 3582(c) (1) (A) (i). United States v. White, 378 F.

 

Supp.3 784, 785 (W.D. Mo. 2019).

 

it. Nothing in the record indicates what happened with the appeal
but the United States does not contest that the exhaustion
requirement has been satisfied.

2Anders v. California, 386 U.S. 738 (1967).
The “mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot
independently justify compassionate release, especially
considering the Bureau of Prison’s statutory role, and extensive
professional efforts to curtail the virus’ spread. United States
v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). In assessing whether
the record shows the existence of extraordinary and compelling
reasons for compassionate release, courts consider, inter alia,
the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines. See United States v. Beck,

 

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019). The policy statements
are not binding but are informative and may be considered. United
States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). The cases
teach that, to constitute extraordinary and compelling reasons for
compassionate release, medical conditions must be serious. Also,
it is generally true that “chronic conditions that can be managed
in prison are not a sufficient basis for compassionate release.”
United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at
*2-3 (E.D. Cal. Feb. 12, 2020).

To establish existence of “extraordinary and compelling”
reasons for compassionate release because of COVID-19, the
defendant must show “both a particularized susceptibility to the

disease and a particularized risk of contracting the disease at
{his] prison facility.” United States v. White, F. Supp.3d

 

____, 2020 WL 1906845, at *1 (E.D. Va. April 23, 2020) (quoting
United States v. Feiling, 453 F. Supp.3d 832, 840 (E.D. Va. 2020)).

1. Particularized Susceptibility

The defendant claims that he has a weakened immune system and
suffers from asthma. The medical records do not support either
contention. For that reason, Jennings has not met’ the
particularized susceptibility risk facet of the applicable test.

2. Particularized Facility Risk

Nor has Jennings met the particularized facility risk
component of the appropriate test. His motion cites press
releases and information respecting the instances of COVID-19
among inmates and staff at BOP facilities nationwide, but provides
no real evidentiary support of a particularized risk of contracting
the disease at Allenwood USP, the defendant’s facility of
incarceration, except to state that “USP Allenwood has three
positive tests for COVID-19 among inmates and one among staff.
Four inmates have recovered from COVID-19, as has one staff member.
There have been no COVID-19 deaths at USP Allenwood.” (ECF No.
70, p. 1). Further, the record reflects that, at the time of the
filing of the Government’s papers, Allenwood USP had 3 active case
of COVID-19 among inmates, 3 active cases of COVID-19 among staff,

and 128 inmates and 30 staff members who had previously recovered
from COVID-19. In addition, all inmates who have tested positive
are being appropriately treated and isolated in accord with the
appropriate CDC guidelines that have been adopted by the Bureau of
Prisons. And, as of March 23, 2021, Jennings had received both
doses of the Moderna COVID-19 vaccine.

On this record, Jennings has not met the particularized
facility component of the applicable test.

3. Other Factors

Jennings has submitted no information on post-offense
rehabilitation. Nor has he submitted any argument that his
release is somehow warranted under 18 U.S.C. § 3553(a) except to
make the points that:

{h]is childhood was chaotic, with both of his
parents struggling with drug addiction, and
both being in prison for part of Mr. Jennings’
childhood. As such, he lived with both
parents as well as a family friend. Family
members stated that neither of Mr. Jennings’
parents positive[sic] were role models for Mr.

Jennings. The same paragraph noted that
Jennings’ father’s drug addiction took
precedence over his parental responsi-
bilities. In a lot ways, Mr. Jennings never

had a chance, and the fact that his first
involvement with the justice system was at 12
years of age seems to confirm that.

(ECF No. 79, p. 12).
As the Government correctly argues, the sentencing factors

under 18 U.S.C. § 3553 do not support grant of the request for
compassionate release in this case. The offense conduct was
exceedingly serious, involved the use of a firearm and threatening
employees at business establishments. Further, his criminal
history is an exceedingly serious one demonstrating a serious risk
of recidivism. Jennings’ childhood was chaotic and, indeed, sadly
was lacking proper role models, as he says. But, considering
those mitigating factors in perspective of the record, as a whole,
demonstrates that the entirety of the defendant’s sentence should
be served if the public is to be protected and if he is to be

deterred from further criminal conduct.

CONCLUSION
For the foregoing reasons, the defendant’s pro se Letter
Motion for Compassionate Release (ECF No. 70) will be denied.
The Clerk is directed to send a copy of this Memorandum
Opinion to the defendant.

It is so ORDERED.

/s/ fret

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: July L , 2021
